In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-18-00434-CR
     ___________________________

    ROBERT F. HALLMAN, Appellant

                    V.

          THE STATE OF TEXAS


On Appeal from Criminal District Court No. 1
           Tarrant County, Texas
        Trial Court No. 1548964R


    Concurring Opinion by Justice Walker
                   CONCURRING OPINION ON REMAND

      I concur with the majority’s conclusion that appellant Robert F. Hallman’s

convictions must be reversed and remanded for a new trial based on the State’s failure

to produce discovery under the Michael Morton Act and based on the harm arising

from that failure. However, I disagree as to why that result is correct.

                     I. THE STATE’S DISCOVERY ERROR

      First, I disagree that Article 39.14(a) is not at issue here. Before Hallman’s first

trial date in February 2017 and Amy’s delayed outcry, Hallman requested that the

State produce, among other things, “any statement made by a State’s witness in his or

her communications with the District Attorney, police, or other investigative agency

person, whether written or oral, which are inconsistent with the testimony the State

intends to elicit from said witness during the trial.”      Hallman further requested

production of “[a]ny police report where same is shown to purport to be what the

[State’s] witness observed or did at the time in question[ ] and which concerns facts

testified to by the witness on direct examination.” Although the State produced some

discovery responsive to these requests, it did not produce the police report arising

from the August 10, 2014 incident when Hallman had been arrested for assaulting

Kim. This report showed that Kim did not tell officers that day that she believed

Hallman was sexually abusing Amy, which Kim testified at trial that she had done.

Nor did the State produce the resulting family-violence packet arising from the 2014

incident that showed Kim raised no sexual-abuse allegations that day.

                                            2
      The majority declines to apply either Article 39.14(a) or Watkins’s materiality

definition because the report and packet consisted of impeachment evidence. Thus,

the majority concludes for this reason alone that the State was required to disclose it

under Article 39.14(h) and not pursuant to Hallman’s affirmative request for such

evidence under Article 39.14(a). I believe that both sub-articles apply in this case.

      Hallman specifically requested this evidence before trial, and the State was

required to produce it if material. See Tex. Code Crim. Proc. Ann. art. 39.14(a). This

inquiry must be conducted under the materiality definition set out in Watkins v. State:

evidence is material if it has a “logical connection to a consequential fact,” i.e., it is

relevant. 619 S.W.3d 265, 290–91 (Tex. Crim. App. 2021). Thus, I disagree with the

majority’s declining to determine whether the State’s failure was error under Article

39.14(a) and Watkins. See Hallman v. State, 620 S.W.3d 931, 931–32 (Tex. Crim. App.

2021) (“We now vacate the judgment of the court of appeals and remand the case to

that court for further consideration and disposition consistent with Watkins.”).

      However, Article 39.14(h) also applies here. Obviously, the requested evidence

was impeachment evidence and thus fell squarely under the State’s independent duty

to disclose impeachment evidence that “tends to negate the guilt of the defendant or

would tend to reduce the punishment for the offense charged.” Tex. Code Crim.

Proc. Ann. art. 39.14(h). The Court of Criminal Appeals held in Watkins that Article

39.14(h)’s “tends” language “echoes the definition of evidentiary relevancy”;

therefore, Article 39.14(h) would presumably also look to relevance, which the Court

                                            3
of Criminal Appeals equated to materiality. See Watkins, 619 S.W.3d at 277, 290.

Thus, Watkins’s materiality definition would have at least some applicability under

Article 39.14(h).

      In any event, the report and packet directly contradicting Kim’s testimony

regarding a fact of consequence were certainly material and were relevant to

Hallman’s guilt or innocence. See, e.g., id. at 289–91. I would hold that the State erred

by failing to disclose them based on Hallman’s request for these material, inconsistent

statements and based on the State’s independent duty to disclose.

                      II. THE ERROR WAS REVERSIBLE

      Which brings me to my second point of disagreement: the State’s violation of

its statutory duty under either Article 39.14(a) or Article 39.14(h) should be viewed

under Rule 44.2(b) and not the denial-of-mistrial standard, which includes outcome-

determinative factors and conflates the materiality determination and the analysis of

reversible error.1 Cf. id. at 281 (recognizing precedent regarding review of trial court’s

refusal to order disclosure “muddied the issue by combining the question of harm or

prejudice with the scope of a trial court’s discretion”). I recognize that the procedural

posture of this case is a challenge to the elected trial judge’s denial of a motion for

      1
        Because the error at issue is a statutory violation and because Article 39.14 is
broader than the constitutional protections recognized in Brady, I disagree with
Hallman that Rule 44.2(a) applies. See Tex. R. App. P. 44.2(a); Holder v. State, No. PD-
0026-21, 2022 WL 302538, at *2 (Tex. Crim. App. Feb. 2, 2022); Watkins, 619 S.W.3d
at 288; Gray v. State, 159 S.W.3d 95, 98 (Tex. Crim. App. 2005); see also Sopko v. State,
637 S.W.3d 252, 256–57 (Tex. App.—Fort Worth 2021, no pet.).


                                            4
mistrial, which Hallman necessarily presented at punishment because the State did not

notify Hallman of its pretrial discovery error until after the jury had found him guilty

of several counts. But if the State had disclosed its error before the jury had found

Hallman guilty, the discovery error presumably would be reviewed under Rule 44.2(b).

See, e.g., Watkins v. State, No. 10-16-00377-CR, 2022 WL 118371, at *2 (Tex. App.—

Waco Jan. 12, 2022, pet. ref’d) [hereinafter Watkins II] (mem. op. on remand, not

designated for publication); Williamson v. State, No. 04-20-00268-CR, 2021 WL

4976326, at *2 (Tex. App.—San Antonio Oct. 27, 2021, no pet.) (mem. op., not

designated for publication).

      I do not believe that the timing of the State’s disclosure should affect our

reversibility analysis. At its core, the error affecting Hallman’s trial is a statutory

violation—the State’s failure to disclose under Article 39.14. The reversibility of that

error should be assayed under Rule 44.2(b)’s substantial-rights test and not for

incurable prejudice. See, e.g., Watkins II, 2022 WL 118371, at *2–3; Sopko, 637 S.W.3d

at 256–57.

      Further, as the dissent points out, the reversibility factors pertinent to the

denial of a motion for mistrial are commonly applied in the context of alleged

improper jury argument. See Hawkins v. State, 135 S.W.3d 72, 77 (Tex. Crim. App.

2004); Mosley v. State, 983 S.W.2d 249, 260 (Tex. Crim. App. 1998). I question whether

the Hawkins/Mosley factors are appropriate outside of that context. See Latham v. State,

No. 11-14-00124-CR, 2016 WL 2977212, at *4 (Tex. App.—Eastland May 19, 2016,

                                           5
pet. ref’d) (mem. op., not designated for publication) (“The Mosley factors only apply

when reviewing the denial of a motion for mistrial based on a claim of improper jury

argument.”). Indeed, the curative-measures factor would seem to only apply in cases

where an objection was sustained, a curative instruction was requested and given, and

a mistrial denied. This factor is a poor fit for the State’s discovery error here, leading

me to conclude that the State’s discovery error should be looked at under Rule 44.2(b)

and not under the test applicable to an unsuccessful mistrial motion after improper

jury argument. I agree with the dissent on this point.

      Even so, and as the majority alludes to, the State’s violation of Article 39.14

affected Hallman’s substantial rights. The majority thoroughly recounts the evidence

reflected in the record as a whole and explains why the error was reversible: “The

jury’s decision was adversely affected by Hallman’s being deprived of the opportunity

to cross-examine Kim during guilt–innocence with her own written words that

contradicted her testimony and highlighted her questionable credibility.” In short, the

State’s discovery error was reversible under Rule 44.2(b). And I agree with the

majority that even if the denial-of-mistrial standard applies, the error here was

reversible under that standard as well.

                                 III. CONCLUSION

      Because the majority fails to apply Watkins to determine if the asserted

discovery violation under Article 39.14 was error and fails to apply Rule 44.2(b) to

determine if that error was reversible, I cannot agree with all of the majority’s analysis.

                                            6
However, because I agree that the State’s failure was erroneous and that the error was

reversible, I concur in this court’s judgment reversing Hallman’s convictions and

remanding those counts for a new trial.

                                                    /s/ Brian Walker

                                                    Brian Walker
                                                    Justice

Publish

Delivered: June 16, 2022




                                          7